Exhibit 10.9

 
AMENDMENT
TO THE
STOCK PURCHASE AGREEMENT


THIS AMENDMENT TO THE PURCHASE AGREEMENT is made and entered into as of October
19, 2009 (this “Amendment”) among PASHMINADEPOT.COM, INC., a Florida corporation
(“Purchaser”), SWISSINSO SA, a Swiss corporation with registered office in
Lausanne, Switzerland (the “Company), MICHAEL GRUERING (“Gruering”), YVES
DUCOMMUN (“Ducommun”) and JEAN-BERNARD WURM, MUTTIAH YOGANANTHAN, MANUEL DE
SOUZA, ANTOINE EIGENMANN, ERGOMA SA, SICG S.A. and ALBERT KRAUER (together with
Gruering and Ducommun, the “Sellers”).


W I T N E S S E T H


WHEREAS, on September 10, 2009, the parties entered into a Purchase Agreement
(the “Agreement”; capitalized terms used herein not otherwise defined shall have
the meanings given to such terms in the Agreement) whereby the Purchaser would
purchase all of the shares of the Company in exchange for the issuance of
50,000,000 shares of common stock of Purchaser; and


WHEREAS, the Purchaser and Sellers, having subsequently finished their due
diligence reviews with respect to the transactions contemplated by the
Agreement, desire to amend certain provisions of the Agreement on the terms and
provisions contained in this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:


1.           Shareholder Loan.   Section 7.12 of the Purchase Agreement is
hereby deleted in its entirety and replaced with the following:


“Section 7.12    Shareholder Loan. The Purchaser acknowledges that Gruering has
advanced loans to the Company as a shareholder loan. Such shareholder loan shall
be converted into 1,097,145 shares of Common Stock of the Purchaser as of the
Closing Date. Said shareholder shall execute a release to the Company in the
form attached hereto as Exhibit A.”
 
2.           Reference.  On and after the date hereof, each reference in the
Agreement to “hereunder”, “hereof”, “herein” or words of like import, and each
reference to the Agreement in any other agreement, document or other instrument,
shall automatically be deemed to include a reference to this Amendment.


1

--------------------------------------------------------------------------------


3.           Counterparts.    This Amendment may be executed in one or more
counterparts and by facsimile, and all of said counterparts taken together shall
be deemed to constitute one and the same instrument.


4.           Captions.   The captions used in this Amendment are intended for
convenience of reference only, shall not constitute any part of this Amendment
and shall not modify or affect in any manner the meaning or interpretation of
any of the provisions of this Amendment.


5.           Binding Effect.   This Amendment shall be binding upon and inure to
the benefit of the respective heirs, executors, administrators, representatives
and the permitted successors and assigns of the parties hereto.


6.           Governing Law. This Amendment shall be governed, construed and
enforced in accordance with the laws of Switzerland, without giving effect to
principles of conflicts of law.


7.  Jurisdiction.  The parties hereby irrevocably consent to the in personam
jurisdiction of the competent courts in Lausanne, Switzerland, in connection
with any action or proceeding arising out of or relating to this Amendment or
the transactions and the relationships established thereunder.  The parties
hereby agree that such courts shall be the venue and exclusive and proper forum
in which to adjudicate such matters and that they will not contest or challenge
the jurisdiction or venue of these courts. If any party shall commence a
proceeding to enforce any provisions of this Amendment, then the prevailing
party in such proceeding shall be reimbursed by the other party for its
reasonable attorney’s fees and other reasonable costs and expenses incurred with
the investigation, preparation and prosecution of such proceeding.

 


[Remainder of Page Omitted; Signature Pages to Follow]

 
2

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first above written.
 
[pash8k006.gif]

 


 
3

--------------------------------------------------------------------------------

 
